Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2018

                                      No. 04-18-00032-CR

                                      Sebastian GARCIA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4903
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
        The original due date for appellant’s brief was March 1, 2018. On February 26, 2018,
appellant filed a motion for extension of time to file his brief, requesting a sixty day extension.
In his motion, appellant states he has been unable to confer with the State regarding this case and
needs more time to prepare the brief.

        After consideration, we GRANT appellant’s request for an extension of time to file his
brief and ORDER appellant to file his brief in this court on or before April 30, 2018.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court